DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 01/22/2021; 01/29/2021; 07/09/2021; and 10/13/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 11,165,484. Although the claims at issue are not identical, they are not patentably distinct from each other because
Patent Application # 17/156,501
Patent # 11,165,484
Claim 1: A radio frequency system, supporting simultaneous downlink reception with four antennas and comprising: 
at least two antenna groups comprising m antennas, m being greater than or equal to 4 and less than or equal to 8; 
a radio frequency processing circuit coupled with the at least two antenna groups and comprising modules which are a same in number as the at least two antenna groups, each module being coupled with one antenna group, each module being disposed adjacent to the antenna group with which the module is coupled, and the modules comprising one or more transmitting modules or the modules comprising one or more transmitting modules and one or more receiving modules; and 

Claim 1: A radio frequency system, supporting simultaneous downlink reception with four antennas and comprising: 
m antennas, divided into at least two antenna groups, m being greater than or equal to 4 and less than or equal to 8; 
a radio frequency processing circuit, coupled with the at least two antenna groups, the radio frequency processing circuit comprising modules which are the same in number as the at least two antenna groups, each module being coupled with one antenna group and being disposed adjacent to the antenna group with which the module is coupled, and the modules comprise a transmitting module and a receiving module; and 



wherein the receiving module comprises: two signal receiving channels, wherein each signal receiving channel comprises a filter and an LNA coupled with the filter; a first transfer switch, coupled with the two signal receiving channels; a second transfer switch, coupled with the two signal receiving channels; and an internal Bypass channel; wherein the first transfer switch or the second transfer switch comprises an n1Pn2T switch, and “P” represents pole and “T” represents throw; wherein the first transfer switch is coupled with an antenna in an antenna group corresponding to the receiving module; wherein the second transfer switch is coupled with at least one of the transmitting module and the radio frequency transceiver, the receiving module is disposed adjacent to the 
Claim 2: The radio frequency system of claim 1, wherein the radio frequency system supports a dual-transmit mode and the one or more transmitting modules are embodied as two transmitting modules.
Claim 6: The radio frequency system of claim 1, wherein the radio frequency system supports a dual-transmit mode and the radio frequency processing circuit at least comprises two transmitting modules.
Claim 3: The radio frequency system of claim 2, further comprising a main board, wherein the main board is configured to dispose the two transmitting modules.
Claim 7: The radio frequency system of claim 6, wherein the two transmitting modules are disposed on a main board.
Claim 4: The radio frequency system of claim 2, wherein: m=4, the at least two antenna groups comprise four antenna groups, and each antenna group comprises one antenna; the one or more receiving modules are embodied as two receiving modules; and the radio frequency system further comprises a secondary board, wherein the secondary 
Claim 8:The radio frequency system of claim 6, wherein the radio frequency processing circuit further comprises one or two receiving modules, and at least one receiving module of the one or two receiving modules is disposed on a sub board.
Claim 5: The radio frequency system of claim 4, wherein: 
the radio frequency transceiver is coupled with each transmitting module; and Page 2 of 9Appl. No. 17/156,501 Office Action Response 
each transmitting module is coupled with one receiving module disposed on the secondary board to support signal receiving and transmitting functions of the receiving module.
Claim 9: The radio frequency system of claim 8, wherein at least one of: 
the radio frequency transceiver is coupled with the two transmitting modules; 
the two transmitting modules are coupled with each other; the radio frequency transceiver is coupled with the one or two receiving modules; and at least one transmitting module of the two transmitting modules is coupled with at least one receiving module of the one or two receiving modules to support a signal transmitting function of the at least one receiving module.


Claims 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 6 of U.S. Patent No. 11,165,484 in view of Maatta et al. US 2020/0374378. 
Claim 17: An electronic device comprising: Page 5 of 9Appl. No. 17/156,501 Office Action Response 





a radio frequency system supporting simultaneous downlink reception with four antennas and comprising: at least two antenna groups comprising m antennas, m being greater than or equal to 4 and less than or equal to 8; 
a radio frequency processing circuit coupled with the at least two antenna groups and comprising modules which are a same in number as the at least two antenna groups, the modules comprising one or more transmitting modules or the modules comprising one or more transmitting modules and one or more receiving modules, each transmitting module being disposed adjacent to an antenna group with which the transmitting module is coupled, and each receiving module being disposed adjacent to an 
a radio frequency transceiver coupled with the radio frequency processing circuit.
Claim 14: An electronic device comprising a radio frequency system, the radio frequency system supporting 
m antennas, divided into at least two antenna groups, m being greater than or equal to 4 and less than or equal to 8; 



a radio frequency processing circuit, coupled with the at least two antenna groups, the radio frequency processing circuit comprising modules which are the same in number as the at least two antenna groups, each module being coupled with one antenna group and being disposed adjacent to the antenna group with which the module is coupled, and the modules comprise a transmitting module and a receiving module; and 





Claim 18: The electronic device of claim 17, wherein the radio frequency system supports a dual-transmit mode, the one or more transmitting modules are embodied as two transmitting modules, and the one or more receiving modules are embodied as two receiving modules.
Claim 6: The radio frequency system of claim 1, wherein the radio frequency system supports a dual-transmit mode and the radio frequency processing circuit at least comprises two transmitting modules.


However Patent # 11,165,484 does not explicitly disclose a battery surrounded by the radio frequency system. Maatta teaches a battery surrounded by the radio frequency system (see FIG. 4-6, wherein battery 106 is surrounded by other RF components). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent # 11,165,484, and to include a battery surrounded by the radio frequency system, as taught by Maatta for the purpose of further disclosing detailed component of a cellular device.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,715,201. Although the claims at issue are not identical, they are not patentably distinct from each other because
Patent Application # 17,156,501
Patent # 10,715,201
Claim 1:A radio frequency system, supporting simultaneous downlink reception with four antennas and comprising: 
at least two antenna groups comprising m antennas, m being greater than or equal to 4 and less than or equal to 8; 


a radio frequency processing circuit coupled with the at least two antenna groups and comprising modules which are a same in number as the at least two antenna groups, each module being coupled with one antenna group, each module being disposed adjacent to the antenna group with which the module is coupled, and the modules comprising one or more transmitting modules or the modules comprising one or more transmitting modules and one or more receiving modules; and 

Claim 13: A radio frequency system, comprising: 


at least two antenna groups, comprising m antennas, m being greater than or equal to 4 and less than or equal to 8, and each of the at least two antenna groups comprising one or two antennas; 
a radio frequency processing circuit, coupled with the at least two antenna groups and comprising modules which are the same in number as the at least two antenna groups, each module being coupled with one antenna group and being disposed adjacent to the antenna group with which the module is coupled, and the modules comprising a transmitting module and a receiving module, wherein the receiving module comprises at least one receiving module; and 

 wherein the receiving module comprises: one or more signal receiving channels, each of the one or more signal receiving channels comprising a filter and a low noise amplifier (LNA) coupled with the filter; a first transfer switch, coupled with the one or more signal receiving channels and configured to be coupled with an antenna in the antenna group; a second transfer switch, coupled with the one or more signal receiving channels and configured to be coupled with at least one of a transmitting module or a radio frequency transceiver, wherein the first transfer switch or the second transfer switch comprises an n1Pn2T switch, and n1 is a positive integer and n2 is an integer greater than or equal to 2; and a first auxiliary port (AUX), a second AUX, and a third AUX, wherein the first AUX .


Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,715,201 in view of Maatta et al. US 2020/0374378. 
Patent Application # 17/156,501
Patent # 10,715,201
Claim 17: An electronic device comprising: Page 5 of 9Appl. No. 17/156,501 Office Action Response 

at least two antenna groups comprising m antennas, m being greater than or equal to 4 and less than or equal to 8;

 
a radio frequency processing circuit coupled with the at least two antenna groups and comprising modules which are a same in number as the at least two antenna groups, the modules comprising one or more transmitting modules or the modules comprising one or more transmitting modules and one or more receiving modules, each transmitting module being disposed adjacent to an antenna group with which the transmitting module is coupled, and each receiving module being disposed adjacent to an antenna group with which the receiving module is coupled; and 

Claim 13:A radio frequency system, comprising: 




at least two antenna groups, comprising m antennas, m being greater than or equal to 4 and less than or equal to 8, and each of the at least two antenna groups comprising one or two antennas; 
a radio frequency processing circuit, coupled with the at least two antenna groups and comprising modules which are the same in number as the at least two antenna groups, each module being coupled with one antenna group and being disposed adjacent to the antenna group with which the module is coupled, and the modules comprising a transmitting module and a receiving module, wherein the receiving module comprises at least one receiving module; and 


 wherein the receiving module comprises: one or more signal receiving channels, each of the one or more signal receiving channels comprising a filter and a low noise amplifier (LNA) coupled with the filter; a first transfer switch, coupled with the one or more signal receiving channels and configured to be coupled with an antenna in the antenna group; a second transfer switch, coupled with the one or more signal receiving channels and configured to be coupled with at least one of a transmitting module or a radio frequency transceiver, wherein the first transfer switch or the second transfer switch comprises an n1Pn2T switch, and n1 is a positive integer and n2 is an integer greater than or equal to 2; and a first auxiliary port (AUX), a second AUX, and a third AUX, wherein the first AUX 


However Patent # 10,715,201 does not explicitly disclose a battery surrounded by the radio frequency system. Maatta teaches a battery surrounded by the radio frequency system (see FIG. 4-6, wherein battery 106 is surrounded by other RF components). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent # 10,715,201, and to include a battery surrounded by the radio frequency .

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margomenos US 2018/0145718.
Consider claim 1, Margomenos discloses A radio frequency system, supporting simultaneous downlink reception with four antennas (see FIG. 2) and comprising: 
at least two antenna groups comprising m antennas, m being greater than or equal to 4 and less than or equal to 8 (see FIG. 2, wherein antennas 214 includes 4 antennas divided into 4 groups, wherein antennas 214 being equal to 4 and less than 8); 
a radio frequency processing circuit (see FIG. 2, integrated control circuit 202), coupled with the at least two antenna groups (see FIG. 2, wherein the integrated control circuit 202 coupled to antennas 214), and comprising modules which are a same in number as the at least two antenna groups (see FIG. 2, wherein the integrated control circuit 202 comprises modules i.e. combination of variable gain amplifier 228, phase shifter 222, and single-pole-double throw switch 220, wherein each of the combined 
a radio frequency transceiver (see FIG. 2, transmit/receive integrated circuit 212), coupled with the radio frequency processing circuit (see FIG. 2, wherein the transmit/receive integrated circuit 212 coupled to the integrated control circuit 202).

Consider 2, Margomenos discloses wherein the radio frequency system supports a dual-transmit mode and the one or more two transmitting modules are embodied as two transmitting modules (see FIG. 2, wherein the integrated control circuit 202 comprises two transmitting modules).

Consider claim 3, Margomenos discloses a main board (see FIG. 2, integrated control circuit 202 i.e. main board), wherein the main board is configured to dispose the two transmitting modules (see FIG. 2, wherein the two transmitting modules are disposed on the integrated control circuit 202 i.e. main board). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos US 2018/0145718 in view of Maatta et al. US 2020/0374378.
Consider claim 17, Margomenos discloses AN electronic device (see FIG. 2) comprising:
 A radio frequency system supporting simultaneous downlink reception with four antennas (see FIG. 2) and comprising: 
at least two antenna groups comprising m antennas, m being greater than or equal to 4 and less than or equal to 8 (see FIG. 2, wherein antennas 214 includes 4 antennas divided into 4 groups, wherein antennas 214 being equal to 4 and less than 8); 
a radio frequency processing circuit (see FIG. 2, integrated control circuit 202), coupled with the at least two antenna groups (see FIG. 2, wherein the 
a radio frequency transceiver (see FIG. 2, transmit/receive integrated circuit 212), coupled with the radio frequency processing circuit (see FIG. 2, wherein the transmit/receive integrated circuit 212 coupled to the integrated control circuit 202).
However Margomenos does not explicitly disclose a battery surrounded by the radio frequency system. Maatta teaches a battery surrounded by the radio frequency system (see FIG. 4-6 and ¶ [0054], wherein battery 106 is surrounded by other RF components). Therefore, it would have been obvious to one of ordinary skill in the art 

Consider 18, Margomenos discloses wherein the radio frequency system supports a dual-transmit mode, the one or more two transmitting modules are embodied as two transmitting modules (see FIG. 2, wherein the integrated control circuit 202 comprises two transmitting modules), and the one or more receiving modules are embodied as two receiving modules (see FIG. 2, wherein the integrated control circuit 202 comprises two receiving modules).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos US 2018/0145718 as applied to claim 1 above, and further in view of Yokote et al. US 2019/0200357.
Consider claim 4, Margomenos discloses wherein: m=4 (see FIG. 2, 4 antennas 214), the at least two antenna groups comprise four antenna groups (see FIG. 4, wherein antennas 214 comprises 4 antenna groups), and each antenna group comprises one antenna (see FIG. 2, wherein each antenna groups comprises one antenna 214); the one or more receiving modules are embodied as two receiving modules (see FIG. 2, wherein integrated processing circuit 202 includes two receiving modules).
 ¶ [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Margomenos, and to include the radio frequency system further comprises a secondary board, wherein the secondary board is configured to dispose the two receiving modules, as taught by Yokote for the purpose of reducing electric power consumption, as discussed by Yokote (see ¶ [0011]).

	Consider claim 5, Margomenos discloses wherein: the radio frequency transceiver is coupled with each transmitting module (see FIG. 2, wherein the radio frequency transceiver 212 coupled to each transmitting module); and Page 2 of 9Appl. No. 17/156,501Office Action Responseeach transmitting module is coupled with one receiving module (see FIG. 2, wherein each transmitting module i.e. lower path, is coupled to one receiving module i.e. upper path) to support signal receiving and transmitting functions of the receiving module (see FIG. 2, col. 4 lines 65-67 and col. 5 lines 1-21). 
However Margomenos does not explicitly disclose receiving module disposed on the secondary board. Yokote teaches receiving module disposed on the secondary  ¶ [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Margomenos, and to include receiving module disposed on the secondary board, as taught by Yokote for the purpose of reducing electric power consumption, as discussed by Yokote (see ¶ [0011]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos US 2018/0145718 in view of Yokote et al. US 2019/0200357 as applied to claim 1 above, and further in view of Go et al. US 2021/0194515.
Consider claim 6, Margomenos in view of Yokote discloses every claimed limitation in claim 1.
However Margomenos in view of Yokote does not explicitly disclose wherein the radio frequency processing circuit further comprises two receiving port selector-switches, each receiving port selector-switch is coupled with signal receiving ports of the radio frequency transceiver and one transmitting module, and the receiving port selector-switch comprises a single-pole triple-throw (SP3T) switch. Go teaches wherein the radio frequency processing circuit further comprises two receiving port selector-switches (see FIG. 14, switches 1443 and 1445), each receiving port selector-switch is coupled with signal receiving ports of the radio frequency transceiver and one transmitting module (see FIG. 14, wherein each switch 1443 and 1445 is coupled with signal receiving ports i.e. antenna 1441 and 1444 respectively, and transmitting module), and the receiving port selector-switch comprises a single-pole triple-throw  ¶ [0010]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Margomenos in view of Yokote, and to include wherein the radio frequency processing circuit further comprises two receiving port selector-switches, each receiving port selector-switch is coupled with signal receiving ports of the radio frequency transceiver and one transmitting module, and the receiving port selector-switch comprises a single-pole triple-throw (SP3T) switch, as taught by Go for the purpose of enhancing transmitting and/or receiving data rate and reducing power consumption, as discussed by Go (see ¶ [0010]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos US 2018/0145718 as applied to claim 1 above, and further in view of Young US 2017/0026071.
Consider claim 11, Margomenos discloses every claimed limitation in claim 1.
However Margomenos does not explicitly disclose wherein the radio frequency system is operable in triple band, wherein: each receiving module comprises three signal receiving channels, a first transfer switch coupled with the three signal receiving channels, and a second transfer switch coupled with the three signal receiving channels; the first transfer switch comprises a single-pole five-throw (SP5T) switch, the second transfer switch comprises a single-pole quad-throw (SP4T) switch, and each signal receiving channel comprises a filter and an LNA coupled with the filter; and the  ¶ [0004]). Therefore, it would have been obvious to one of ordinary skill in  ¶ [0004]).

Consider claim 12, Young discloses wherein each receiving module further comprises one internal Bypass channel, wherein the internal Bypass channel is disposed between the first transfer switch and the second transfer switch and configured to be coupled with one transmitting module to support a signal transmitting function of each receiving module (see FIG. 10).

Allowable Subject Matter
Claims 7-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JANICE N TIEU/           Primary Examiner, Art Unit 2633